 In the MatterOf CHRYSLERCORPORATION,EMPLOYERandINTERNA-TIONALUNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 7-RC-54SUPPLEMENTAL DECISIONANDDIRECTIONJune 24,1949On December 15, 1948, pursuant to a Decision and Direction ofElections issued by the Board,' separate elections by secret ballot wereconducted under the direction and supervision of the Regional Directorfor the Seventh Region, among the employees in unit (a), consistingof office and clerical employees at the Employer's Highland ParkDivision Manufacturing offices, Highland Park, Michigan, excludinginter alia,factory clerks, and voting group (b), consisting of factoryclerks in this division.Upon completion of the elections, Tallies ofBallots were duly issued and served upon the parties.The Tallies of Ballots showed that the Petitioner has been selectedas collective bargaining representative by a majority of the employeesvoting in unit (a), but that in voting group (b) the challenged ballotscould affect the result of the election.2The Regional Director inves-tigated the issues raised by the challenged ballots in voting group (b)and, on February 23, 1949, issued his "Report on Challenged Ballots."In his Report, the Regional Director recommended that the Boarddirect the holding of a further hearing for the purpose of receivingevidence as to the appropriate disposition of the 14 challenged ballots.3180 N. L R B. 334.2Of 18 valid votes cast in voting group(b), 10 were for,and 8 against,the Petitioner.There were 14 challenged ballots.2 The ballots of Stanley T Golec,Francis Zaremba,Benjamin Tate, Myer Winsjansen,Mary Bartolf,Wallace Sosnowski,Clarence J. Borse, George Glass, George Orlich, HenryStith, and Cornelia Welboren were challenged by a Board agent on the ground that theirnames did not appear on the eligibility list of employees in voting group (b).Likewise,the ballots of Francis B. Weiler, Jane Szyniszewski,and Bruce Flack were challenged bythe Employer for the same reason.84 N. L.R. B., No. 64.516 CHRYSLER CORPORATION517On March 7, 1949, the Petitioner filed exceptions to the RegionalDirector's Report.Finding that the issues presented by the challenged ballots couldbest be resolved by a further hearing, the Board, on March 15, 1949,ordered that the Regional Director conduct a hearing for the purposeof adducing evidence to resolve these issues.4Accordingly, on April14 and 15, 1949, a further hearing was held at Detroit, Michigan,before Cecil Pearl, hearing officer.The hearing officer's rulings madeat this hearing are free from prejudicial error and are hereby affirmed.Upon the basis of the entire record, the Board finds :1.The alleged confidential employeesThe Employer contends that George Orlich, Bruce Flack,5 MyerWinsjansen, Henry Stith, Mary Bartolf, Stanley T. Golec, WallaceSosnowski, Clarence J. Borse, Jane Szyniszewski, and Cornelia Wel-boren are confidential employees and therefore were not eligible tovote in the election.The Petitioner contends that they were eligible.6These employees perform routine clerical duties in connection withwork and expense orders, and purchase and general requisitions.Practically all prepare and type various kinds of reports, such as"lost-time" reports and Foremen's Reports and Recommendations con-cerning absenteeism, tardiness, and discipline.In addition, most ofthem answer the telephone and transmit messages to their respectiveforemen or departmental superintendents.A. few open incomingmail and type correspondence for foremen and superintendents, andprepare and maintain departmental personnel record cards.Severalalso issue hospital passes and material tickets to maintenance em-ployees and maintain seniority lists of such employees who are as-signed to their respective departments.One of these employees 7contacts vendors concerning purchase requisitions.Although someof these employees handle business records of the Employer, includingsome labor relations data, the duties of all are principally of a routineclerical nature.None assists or acts in a confidential capacity to anyperson exercising managerial functions in the field of labor relations."On the same date, the Board certified the Petitioner as the collective bargainingrepresentative of the employees in unit (a).6Flack's name was incorrectly shown in the Board's Order directing,a further hearingas "Bruce Flake "4 At the hearing,the parties agreed to the inclusion of Benjamin Tate in the votinggroup.In view of this agreement,we find it unnecessary to consider the issue raised bythe challenge to his ballot,but shall direct that it be opened and counted.7 George Orlich.Although the Employer asserts only that Orlich is a confidentialemployee,the record shows that he allocates and checks the work of the other clerks inhis office and once recommended that one of these employees be rehired.We are satis-fied, however,that the record does not establish that Orlich is a supervisor.8At the time of the election,Flack, Bartolf,and Stith typed answers to grievances fortheir respective foremen and departmental superintendents.However, it is apparent 518DECISIONS OF NATIONAL LABQR RELATIONS BOARDIn view of the foregoing, we find that George Orlich, Bruce Flack,Myer Winsjansen, Henry Stith,9 Mary Bartolf, Stanley T. Golec,Wallace Sosnowski, Clarence J. Borse, Jane Szyniszewski, and Cor-neliaWelboren are not confidential employees and that they wereeligible to vote in the election of December 15, 1948.10Accordingly,we hereby overrule the challenges to their ballots and shall direct thattheir ballots be opened and counted.2.The alleged supervisorsThe Employer further contends that George Glass, Francis B.Weiler, and Francis Zaremba are supervisors and thus were noteligible to vote in the election.1' In support of its contention, theEmployer asserts that Glass, Weiler, and Zaremba have the power',responsibly to direct" employees within the meaning of Section 2(11) of the Act.The Petitioner contends that they have no suchpower and that they are not supervisors.George Glass:Glass testified that he is a shipping clerk in Depart-ment 21, the inter-plant shipping department, and works under thedirect supervision of a departmental foreman.Although told by'theEmployer that he is "in charge of the office," 12 none of the other threeemployees in his office has ever requested him to recommend that hebe granted a salary increase or leave of absence.All such requestsare made by these employees directly to the departmental foreman,or to the departmental superintendent.Two of the employees whowork with Glass perform duties that are similar to those performedby him, while the third is a typist. The work done by these employeesis of a routine character, and much of it is of such a nature as to beallocated without the making of specific assignments. In these cir-cumstances, we believe that Glass does not have the power "respon-sibly to direct" the three employees in his office 13Accordingly, wefind that George Glass is not a supervisor within the meaning of thefrom the record that none of these foremen or superintendents handle the Employer'sgeneral labor relations.9 Stith left the Employer's employon March 15,1949Testimony at the hearing dis-closes,however,that as of the time of the election he was still employed by the Employer,with duties such as those hereinabove described10Matter of Ford Motor Company,66 N L R B. 1317;Matter of Chrysler Corporation,76 N L.R B 50,Matter of Inter-Mountain Telephone Company,79 N L. R B 715 ;Matter of Automatic Electric Company,81 N. L R. B. 218.n Weiler and Zaremba also are known,respectively,as "Frank Weiler"and "FrankZaremba," the names under which their respective ballots were challenged12Glass furthci testified that,on the day before the hearing,he was told by the Employerthat he is a "group leader "13 SeeMatter of The Ohio Power Company,80 N. L. It. B 1334. CHRYSLER CORPORATION519Act.We shall overrule the challenge to his ballot, and direct thatit be opened and counted.Fran cis B. Weiler:Weiler is employed as a group leader in Depart-ment 20, the receiving department, and works under the direct super-vision of a departmental foreman.Most of his working time is spentin performing clerical work, answering the telephone, searching forinformation in the office files, and dispatching trucks.About 5 per-cent of his working time is spent in allocating work to the other fiveemployees who work in his office.When errors made by the latterare detected, he calls their attention to such errors.The record dis-closes only two instances in which Weiler has made recommendationsto his foreman concerning these employees. In one such instance,the foreman's action was based primarily on his own observation;in the other instance, Weiler's recommendation was not followed. Inview of the foregoing, we find, contrary to the contention of theEmployer, that he neither has the power "responsibly to direct" thesefive employees 14 nor does he possess other indicia of supervisorystatus.We find that'Francis B. Weiler is not a supervisor within themeaning of the Act, and shall direct that his ballot be opened andcounted.Francis Zaremba:Zaremba is employed as chief clerk, or groupleader, in the blueprint crib, Department 19, and works under thedirect supervision of a departmental foreman.Fifty percent of hisworking time is spent in handling blueprints, keeping records of allblueprint requisitions issued, and "checking-in" blueprints.Most ofhis remaining time is spent in searching for blueprints and otheritems in other departments.He also guides the work of two employeesin the crib whose duties are practically the same as his.He has nevermade any recommendations to his superiors concerning the employ-ment status of these two employees, nor does the record indicate thathe has authority to make any such recommendations.We find thatFrancis Zaremba is not a supervisor within the meaning of the Act,and shall direct that his ballot be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Chrysler Corporation, High-land Park, Michigan, the Regional Director for the Seventh Regionshall, pursuant to Board Rules and Regulations, within 10 days fromthe date of this Direction, open and count the ballots of George Orlich,Bruce Flack, Myer WWTinsjansen, Henry Stith, Mary Bartolf, Stanley11 SeeMatter of A. S. Abell Company,81 N. L R. B. 82. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDT. Golec, Wallace Sosnowski, Clarence J. Borse, Jane Szyniszewski,Cornelia Welboren, Benjamin Tate, George Glass, Francis B. Weiler,,and Francis Zaremba, and thereafter prepare and cause to be servedupon the parties a Supplemental Tally of Ballots, including thereinthe count of the said challenged ballots.MEMBERS HOUSTON and MURDOCK took no part in the considerationof the above Supplemental Decision and Direction.